El Juez Asió ciado Sr. Wole,
emitió la opinión del tribunal.
Contra la demandada, apelante, María Solís y otros se estableció una acción sobre nulidad de ciertos títulos. La corte inferior consideró el pleito c'omo uno parcialmente en reivindicación, pero declaró que existían las nulidades solici-tadas en la demanda, y María Solís apeló. Esta demandada en apelación llama la atención hacia el hecho de que la parte de la propiedad que antes pertenecía a ella ha sido vendida e inscrita a nombre de otras personas. La certificación del registrador así lo acredita. Esta certificación hace men-ción de una venta hecha a José Díaz Marcillas, y enton-ces a la venta hecha por él. La finca aparece, por tanto, ins-crita a nombre de otra persona que no es parte en este pleito, y la ausencia de esta parte se asigna como error.
Si esta cuestión fué o no levantada en la corte inferior no lo sabemos, pero las circunstancias indican que María Solís se ha desprendido de todo título a la propiedad antes de la fecha de la demanda y que es otra persona quien la tiene. Dentro de las circunstancias, la sentencia de la corte inferior en contra de María Solís sólo podría tener un efecto *301académico. La sentencia debe ser revocada en cnanto a ella, debiendo la corte exigir qne los compradores o comprador sean liecho partes por virtud del artículo 74 del Código de Enjuiciamiento Civil.
La apelante alegó que ciertas Cosas no fueron específica-mente alegadas en su contestación que ella tenía derecho a levantar como cuestión de privilegio. Si desease ella hacer enmiendas, la corte inferior, al devolverse el caso, tiene com-pleta y amplia discreción para permitir enmiendas y que se levanten todas las cuestiones, aunque, desde luego, las principales personas interesadas parecen ser los comprado-res.
Debe revocarse la sentencia en tanto a María Solís se re-fiere y el caso devuelto para otros procedimientos no incompatibles con esta opinión.

Revocada la sentencia apelada en cuanto a. la apelante Solís, y devuelto el caso para ul-teriores procedimientos.

Jueces concurrentes: Sres. Asociados Aldrey y Franco Soto.
Los Jueces Sres. Presidente del Toro y Asociado Hutchi-son disintieron.